Citation Nr: 1744761	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for atrophy of the right testicle with a history of epididymitis.

3.  Entitlement to a rate of special monthly compensation (SMC) in excess of the (k) rate, as the result of both the loss of use of a creative organ and deafness in the left ear.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bilateral eye disorder, to include loss of visual acuity.

8.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

9.  Entitlement to service connection for a sinus condition.

10.  Entitlement to service connection for a skin disorder.

11.  Entitlement to service connection for urinary tract infections, including as secondary to right testicle atrophy or erectile dysfunction.

12.  Entitlement to service connection for erectile dysfunction, including as secondary to right testicle atrophy.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD) and adjustment disorder, including as secondary to right testicle atrophy and left ear hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, July 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Columbia, South Carolina.  The Columbia, South Carolina RO currently has jurisdiction over the file.

In May 2012, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed by the Board.  In August 2016, the Board notified the Veteran of this and afforded him the opportunity for a new hearing.  He elected to have a Travel Board hearing.  In January 2017, the Veteran testified at the Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both the May 2012 hearing and the January 2017 hearing are of record.

In May 2013, the Board remanded the matters on appeal for further evidentiary development.  The case is now again before the Board for adjudication.

During the pendency of this claim, in May 2009, the Veteran filed a statement requesting that all compensation and pension ratings be paid retroactive to March 26, 1990.  The effective date of the award of the Veteran's left ear hearing loss is in March 1990.  To the extent that the Veteran was attempting to file a freestanding claim for an effective date prior to May 18, 1999 for the award of service connection for atrophy of the right testicle, no such claims are allowed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  And, to the extent that the Veteran is challenging any other effective date, this challenge is premature given service connection is not awarded for any other disability at this juncture.

In June 2011, the Veteran filed a statement claiming sleep apnea and noting his nightly use of a CPAP machine.  The Board notes that the Veteran was denied service connection for sleep apnea in an October 2005 rating decision.  The June 2011 claim to reopen entitlement to service connection for sleep apnea has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a sinus disorder, a skin disorder, a bilateral eye disorder, urinary tract infections, an acquired psychiatric disorder, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has deafness in his left ear and his right ear is not service connected.

2.  The Veteran's right testicle is shown throughout the pendency of this claim to be completely atrophied, with a normally functioning left testicle, and there is no indication of any hospitalizations related to the condition and no long-term drug therapy or intense management of the condition.  

3.  The evidence does not show and the Veteran does not claim that he has anatomically lost or lost the use of either extremity; or that he has anatomically lost either eye or has visual acuity of 5/200 or less bilaterally; or that he is either in need of regular aid and attendance, or is permanently bedridden.

4.  The Veteran's right knee disability, including degenerative joint disease, was not manifested to a compensable degree within one year after his discharge from active service and is not causally related to his active service. 

5.  The Veteran's left knee degenerative joint disease was not manifested to a compensable degree within one year after his discharge from active service and is not causally related to his active service.

6.  The Veteran's hypertension was not manifested to a compensable degree within one year after his discharge from active service and is not causally related to his active service.

7.  The Veteran has not been diagnosed with a respiratory disability during the pendency of this claim and the ground glass opacity shown on his lung is not related to his in-service bronchitis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hearing loss, left ear, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a compensable rating for atrophy of the right testicle with a history of epididymitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7525-7524 (2016).

3.  The criteria for rate of SMC in excess of the (k) rate, as the result of both the loss of use of a creative organ and deafness in the left ear, are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).

4.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was provided adequate notice regarding the claims decided herein by way of the letter sent to him in December 2008.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), and post-service medical records, to include Workers Compensation records, has been completed.  Further, to the extent that any private treatment records are not complete, the Veteran was afforded the opportunity to authorize VA to assist him in obtaining relevant treatment records, most recently in June 2014.  To date, no such authorization has been afforded VA.  The Veteran was afforded appropriate and adequate VA examinations related to the claims decided herein, most recently in August 2014.  The Veteran has not suggested and the record does not show a worsening in these disabilities since that time.  The Board finds no reason to remand these issues for additional examinations.  The Board finds VA met its duty to assist the Veteran with regard to records development.

Finally, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board, therefore, will decide these claims on the merits.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2016). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  


Factual Background and Analysis

Left Ear Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluations from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran was initially awarded service connection for left ear hearing loss by way of a June 1991 rating decision.  An initial 10 percent rating was assigned.  He filed this claim for increase in November 2008.  The RO issued the May 2009 rating decision on appeal and confirmed and continued the 10 percent rating.  The Veteran perfected an appeal as to the rating assigned.  Service connection for right ear hearing loss was denied in October 2005 and not appealed.  Therefore, the left ear hearing loss is rated in accordance with 38 C.F.R. § 4.85(f).

February 2009 VA audiology clinic notes show the Veteran as nonresponsive to left ear stimulation at 105 decibels at any Hertz level.  The Board notes that the audiometry table is not a part of this record and the May 2013 Board remand required the RO to locate the table and associate it with the record.  Following the remand, the RO merely associated a photocopy of the same February 2009 report with the file.  The Board recognizes this is not compliant with the directives of the May 2013 remand.  However, the narrative portion of the February 2009 report confirms the Veteran's left ear hearing loss to equate to deafness at a puretone level of 105, which is consistent with a 1991 report, as well as with more recent reports discussed below.  Thus, while the remand directives were not complied with, the Board finds the noncompliance to be harmless in this case, as the Board accepts the findings in this report as indicative of 105 puretone thresholds and 0 speech recognition, which yields the highest Roman numeral designation (XI) on both Table VII and Table VIA. 

Further, in response to his November 2008 claim, the Veteran was afforded a VA audiological evaluation in April 2009.  The examiner did not report on the functional impact of the Veteran's hearing loss at this time.  Audiological testing yielded puretone thresholds of 105 in the left ear at each of 1000, 2000, 3000 and 4000 Hertz.  Thus, 38 C.F.R. § 4.86(a) applies and the Veteran's puretone threshold average of 105 should be applied to both Table VI and Table VIA.  Speech recognition was 0 percent in the left ear.  Applying the findings to both tables warrants an assignment of a XI Roman numeral designation for the left ear.  Again, the non-service connected right ear is assigned a I under 38 C.F.R. § 4.85(f).  Application of a Level I designation and a Level XI designation to Table VII results in a 10 percent rating, which is the rating assigned.

At the May 2012 hearing, the Veteran did not discuss the functional loss related to his left ear hearing loss.  He only referenced this claim in saying he wants a higher level of SMC due to his left ear deafness.  See 2012 hearing transcript at page 5.  The Veteran's SMC is discussed below.

In October 2012, the Veteran's wife submitted a statement in support of the Veteran's claim.  She reported the deafness in his left ear to cause frustration, aggression and a withdrawn nature.  She observed the Veteran's inability to communicate with people on a normal level because he cannot hear or understand what is being said, and becomes embarrassed when he speaks loudly.  The Veteran's wife also reported the television to be at maximum levels while the Veteran still complains that it is too low.

A February 2014 VA audiology note shows the Veteran's report of continuing difficulty understanding speech.  The audiologist noted that no testing would be done in the left ear because the Veteran has no hearing in the left ear.

In March 2014, the Veteran submitted a statement related to his left ear hearing loss, again reporting on his deafness and his contention that a higher level of SMC is warranted.  A June 2014 statement by the Veteran lists the various ways his hearing loss impacts him.  He reported it impossible to function in difficult listening situations, such as in groups or in noise; impossible to understand conversations on the telephone; a need for people to speak up in order for him to understand what is being said; a need to sit close to the speaker in order to understand the conversation; a need to watch closely the visual cues to understand conversation; and difficulty identifying loud environmental sounds, such as sirens, telephone ringing, or a car horn.  The Veteran reported that his profound hearing loss causes him to fully withdraw from family and friends, and causes him major depression.  He reported that he is embarrassed by his situation.

The Veteran was most recently afforded a VA examination in August 2014.  Audiological testing yielded puretone thresholds of 105 in the left ear at each of 1000, 2000, 3000 and 4000 Hertz.  Speech recognition was 0 percent in the left ear.  These findings are consistent with the prior audiological findings and again, application of a Level I designation for the non-service-connected right ear and a Level XI designation for the left ear to Table VII results in a 10 percent rating, which is the rating assigned.  The Veteran reported to the VA examiner that he is socially isolated due to his left ear deafness, because it causes him to be unable to understand conversations in social settings, although the Veteran reported that with his new hearing aids he is again able to join social settings.  The examiner explained that this hearing aid took sounds from the defective ear and sent them to the normal ear such that his hearing improved.  The Veteran reported that recently he was able to more normally converse with his children.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board recognizes the report of embarrassment and depression related to the hearing loss.  This is considered within the Veteran's separate claim for a psychiatric disorder.  Otherwise, the functional impact in this case particular to the left ear deafness has included extreme difficulty hearing in certain circumstances, to include conversationally and while watching television.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  On review of the file, even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a rating in excess of 10 percent under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran left ear deafness, when analyzed with the non-service connected right ear, which is required by VA regulation, the hearing loss does not meet the level required for a rating in excess of 10 percent.  Thus, a rating in excess of 10 percent for left ear hearing loss is not warranted under the schedular criteria. 

The Veteran is competent to testify in regard to his symptoms.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of 10 percent for left ear hearing loss at any time during the pendency of the claim.

Right Testicle Atrophy with a History of Epididymitis

The Veteran's right testicle atrophy with a history of epididymitis is noncompensably rated under Diagnostic Code 7525-7524.  38 C.F.R. § 4.115b (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 7525 provides that chronic epididymo-orchitis should be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provide for a 30 percent rating for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management; and a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  Poor renal function is to be rated as renal dysfunction.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7524, a noncompensable rating is warranted for removal of one testis and a 30 percent rating is warranted for the removal of both.  38 C.F.R. § 4.115b.  In cases of the removal of one testis as the result of a service-incurred injury or disease, other than undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Note.

Moreover, the Board observes that the Veteran's service-connected disability is right testicle atrophy.  Complete testis atrophy is considered under Diagnostic Code 7523.  Complete atrophy of one testis warrants a noncompensable rating and complete atrophy of both testis warrants a 20 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  

The Veteran filed this claim for an increased rating in November 2008.  He was then afforded a VA examination in April 2009.  The examiner noted the present symptoms as including atrophy of the right testicle with intermittent sharp shooting pain.  The Veteran denied urinary flow problems or incontinence and indicated he had no history of urinary tract infections or renal involvement.  The Veteran denied any impact on his activities of daily living.  Physical examination indeed revealed that the right testicle is visibly absent.  The right testis was also not visible with ultrasound.  The examiner questions whether there was any history of orchiectomy.  The examiner diagnosed total atrophy of the right testis with residual erectile dysfunction and pain.  There was no abnormality of the left testis.

At the time of the Veteran's June 2009 notice of disagreement (NOD), he suggested his functional impairment related to his history of epididymitis included recurrent symptomatic infection and continuous intensive management.  He suggested that he was being treated as an inpatient at the Dublin, Georgia, VAMC.  He reported that he submitted the treatment records to show this level of disability along with the NOD.  The clinical records submitted at that time, as well as the other clinical records throughout the pendency of this claim, show treatment in the urology clinic for erectile dysfunction.  There is no suggestion in the clinical records of symptomatic epididymitis.

At the time of a December 2010 VA genitourinary examination, the Veteran's history was again reported.  The Veteran confirmed that he had no history of surgical removal of the right testicle and, rather, that it had atrophied over time.  At this time, he reported no pain in the testicle area, but he did report urinary tract infections approximately once per year, treated with antibiotics.  The Veteran confirmed that he had no history of hospitalizations for this.  The Veteran denied any history of renal colic, bladder stones, acute nephritis or neoplasm.  The examiner did note at the end of the report some renal insufficiency, and attributed that to the Veteran's hypertension.  The examiner reported normal function of the left testis.  

At the time of the Veteran's January 2017 Board hearing, he reported experiencing urinary tract infections approximately two times per year.  See 2017 hearing transcript at page 4.  He did not suggest hospitalization or other treatment for these infections.

There is no additional evidence within the claims file related to the Veteran's right testicle atrophy with history of epididymitis.  The Veteran has not suggested a change in the severity of the condition; thus, the Board finds no reason to remand the matter for additional examination.  Again, the matter of erectile dysfunction, urinary tract infection and SMC are separately considered, below.

In sum, the Veteran's right testicle atrophy is shown throughout the pendency of this claim to be completely atrophied, with a normally functioning left testicle.  There is no indication of any hospitalizations related to the condition and no long-term drug therapy or intense management of the condition.  Thus, the criteria are not met for a compensable rating under any of the pertinent diagnostic codes in this case (7523, 7524, or 7525).  Again, the bulk of the statements made during the course of this claim pertain to the Veteran's claims for erectile dysfunction and a higher rate of SMC.  These matters are separately considered.

The Board recognizes the Veteran's belief that a compensable rating is warranted for his right testicle atrophy with a history of epididymitis, and the Veteran is certainly competent to testify in regard to his symptoms.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for right testicle atrophy with a history of epididymitis at any time during the pendency of the claim.

Special Monthly Compensation

In September 1999, the RO awarded the Veteran service connection for his right testicle atrophy with a history of epididymitis, as well as awarded entitlement to special monthly compensation (SMC) based upon the loss of use of a creative organ (K-1).  In December 2008, the Veteran requested an increase in his SMC due to the combination of his left ear deafness and his loss of use of a creative organ.  He contended in this statement that an R(2) SMC rating is warranted.  Throughout the pendency of this appeal, to include at both of his Board hearings, he contended that a higher SMC rating is warranted based upon the left ear deafness and loss of use of creative organ.

Initially, the Board recognizes the Veteran's claim that SMC at the R(2) rate is warranted.  If a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle him to two or more of the SMC rates provided at 38 U.S.C.A. § 1114 (1) - (n), without consideration of the same condition twice, the veteran is entitled to a higher amount of SMC under 38 U.S.C.A. § 1114(o).  Such award shall be referred to herein as SMC-O.  SMC under 38 U.S.C.A. § 1114 (n) requires amputation and, therefore, is not applicable in this case.  Further, if a veteran in receipt of SMC-O is in need of regular aid and attendance, then the veteran is also entitled to an additional amount under 38 U.S.C.A. § 1114  (r)(1).  Such additional award shall be referred to herein as SMC-R(1).  If the veteran, in addition to the need for aid and attendance, is in need of a higher level of care, such veteran will be paid a higher monthly aid and attendance allowance in lieu of SMC-R(1), if, in the absence of such care, the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114 (r)(2).  Such award shall be referred to herein as SMC-R(2).  Thus, before addressing the Veteran's contention that SMC-R(2) is warranted, the Board will first consider whether the Veteran is entitled to two or more of the SMC rates provided at 38 U.S.C.A. § 1114 (1) - (n) as a result of his left ear deafness.

As the evidence does not show and the Veteran does not claim that he has lost the use of either extremity, has visual acuity of 5/200 or less bilaterally, is in need of regular aid and attendance, or is permanently bedridden, an SMC rating under 38 U.S.C.A. § 1114(1) is not warranted.  38 C.F.R. § 3.350(b).  Further, the evidence does not show and the Veteran does not claim that he has anatomically lost or lost the use of any of his extremities, or that he has anatomically lost or is blind in both eyes having only light perception; thus SMC ratings are not warranted under either 38 U.S.C.A. § 1114(m) or (n).  38 C.F.R. § 3.350(c), (d).  Because the assignment of an SMC rating under 38 U.S.C.A. § 1114 (1) - (n) is not warranted, the Veteran cannot be considered entitled to a higher amount of SMC under SMC-O.  Moreover, even if consideration under SMC-O was warranted, bilateral deafness is required.  38 C.F.R. § 3.350(e)(iii).  The Veteran is indeed deaf in his left ear, but his right ear has normal hearing, as is discussed further above.  Because SMC-O is not warranted, the matter of whether SMC-R(1) or SMC-R(2) need not be considered.  There is simply no basis for the award of a higher level of SMC in this case.  The Veteran's appeal in this regard is denied.

General Legal Criteria:  Service Connection

The Veteran is claiming entitlement to service connection for various disabilities.  Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Right and Left Knees

The Veteran claims to have a current left knee disability, which he contends is causally connected to his active service.  He also claims to have a current right knee disability, which he contends is causally connected to the left knee disability.

Initially, the Board recognizes the presence of degenerative joint disease in both knees as evidenced by x-rays during the pendency of these claims.  As such, this element of the service connection claims is met and the pertinent question on appeal is related to causation.

The Veteran's August 1981 entrance examination report shows indication of a right knee scar, but no indication of any right knee disability at the time of the Veteran's entrance into service.  In July 1985, the Veteran sought clinical care for a skinned knee, which occurred the day prior while playing softball.  The clinician noted a dry abrasion on the left knee.  In December 1989, the Veteran opted not to undergo a separation medical examination.  There is no other mention of either the right or left knee within the STRs.

An April 1999 VA clinical note shows the Veteran's report of a past medical history including the knees; however, the record itself did not pertain to either knee.  November 2000 records show the Veteran reported an onset of left knee pain two days prior.  X-rays at that time were normal.  The Veteran reported knee pain to physicians again in November 2002 and May 2003.

In August 2003, the Veteran was treated for bilateral knee pain.  He reported pain in both knees at the time and also reported having a history of knee pain, but nothing like he was experiencing at this time.  The Veteran reported injuring his knee when climbing on a lawn mower.  He heard a pop and then suffered significant knee pain.  The Veteran reported at this time that he had never had similar knee pain in the past.  Physical examination revealed a normal left knee and effusion and warmth in the right knee.  Knee strain was diagnosed pending further examination, such as x-ray.  Subsequent documentation confirmed that this August 2003 knee injury was a work-related injury.  Workers Compensation claims followed and the records are within the claims file.  Further reports show the injury to be limited to the right knee.  Examination reports later in August 2003 show the left knee as normal.  The Veteran then underwent right knee scope with medial meniscectomy in January 2004.

A November 2005 VA employee health treatment note shows the Veteran's continued report of knee pain "due to a problem in his right knee that began after an OJI that occurred over two years ago."  There was no report of left knee pain at this time.

In March 2006, a private physician submitted a report related to the right knee.  This physician also clearly attributed the current right knee pain to the 2003 on the job injury.  There was no mention of the left knee and no suggestion of a relationship between any right knee disability and the Veteran's active service.

A February 2009 VA treatment note shows the Veteran reporting chronic bilateral knee pain since his active service.  The examining clinician noted that the Veteran reported a left knee strain in service, but that his main complaint on the date of the examination was the right knee pain, which he felt was exacerbated by the left knee strain.  The clinician referenced November 2008 x-ray reports, which showed mild degenerative arthritic changes.  The clinician noted that the Veteran is "certainly predisposed to degenerative joint disease because of his history of arthroscopy."  This is presumably a reference to the January 2004 scope of the right knee.

In December 2012, the Veteran's representative submitted a statement in support of the Veteran's claims.  The representative suggested that the skinned left knee showing in service is indicative of an impact injury.  The representative also made note of the 2003 right knee findings, including several references to prior knee pain.

The Veteran was afforded a VA examination of his knees in August 2014.  Bilateral degenerative joint disease and right knee torn meniscus were noted.  The Veteran again reported an in-service left knee injury, which he claims resulted in swelling and pain, and he confirmed no subsequent left knee injury.  The Veteran also confirmed that he did not injure his right knee in service.  The only right knee injury he reported was the 2003 work related injury.  Nonetheless, the Veteran had current constant pain in both knees and the pain level was equal in both knees.  He also reported intermittent swelling, stiffness, and popping.  He reported giving way in the left knee only.  He reported putting more pressure on his right knee due to his left knee condition and he felt this is causing his current right knee pain.  Physical examination revealed the same level of limitations in motion for each knee.  The examiner recognized the Veteran's January 2004 meniscectomy and confirmed that the Veteran does not have any residual signs and/or symptoms due to the meniscectomy.  The examiner noted that the in-service left skinned knee was without any indication of other knee injury.  The examiner also explained that an abrasion, such as the one noted in the STRs, does not involve the bony or ligamentous structures of the joint.  Thus, the examiner concluded that it is less likely as not that the Veteran's degenerative arthritis of the left knee was caused by this injury.  As there was no indication either in the Veteran's historical report or in the medical evidence that the Veteran experienced a right knee injury in service, the examiner also found that it is less likely as not that that Veteran's current degenerative arthritis of the right knee was caused by any event during his military service.  Because the left knee is noted as not causally connected to the Veteran's service, there was no need for any opinion as to whether the right knee disability was caused by the left knee disability.

To the extent that the Veteran's pain in either knee existed prior to the 2003 right knee injury, the Board notes that each indication of such in the record is a report of knee pain alone.  There is no indication of a diagnosed knee disability prior to the 2003 right knee injury and the 2008 x-ray confirmation of degenerative joint disease in both knees.  The prior reports of pain do not amount to the presence of a diagnosed disability, particularly given the VA examiner's findings.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Veteran has provided no other medical evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief as to the causes for his left and right knee disabilities.  While the Veteran might sincerely believe that his left knee arthritis is related to his in-service skinned knee, and that his right knee arthritis was caused by his left knee disability, as a layperson, he is not competent to provide an opinion concerning matters such as this, as they require medical expertise.  The Veteran, while sincere in his belief, is simply not competent to determine the cause of either knee disability.  

As a final matter, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests a chronic disease, such as arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As the VA examiner found the initial manifestation of the knee disabilities to have been many years following the Veteran's separation from service, the competent medical evidence of record does not support a finding that the Veteran's right or left knee arthritis manifested within one year of his 1990 separation from active service.  Thus, service connection on a presumptive basis is also not warranted.

Accordingly, these claims must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's knee claims, so that doctrine is not applicable.  

Hypertension

The Veteran claims to have a current diagnosis of hypertension, which he contends was initially diagnosed during his active service.

Initially, the Board recognizes the presence of a diagnosis of hypertension during the pendency of this claim as shown in both clinical records and VA examination reports.  As such, this element of the service connection claim is met and the question is whether the hypertension is causally connected to the Veteran's active service.

The Board has examined the Veteran's service treatment records for evidence of hypertension.  The Veteran's August 1981 entrance examination and report of medical history are without any indication of abnormality in the Veteran's blood pressure.  In February 1982, the Veteran sought treatment for his left eye and his blood pressure was recorded as 130/72.  In June 1982, during treatment for possible torsion of the right testis, the Veteran's blood pressure was recorded as 146/10.  In April 1983, the Veteran was seen due to complaints of cough and throat swelling.  At this time, his blood pressure was noted as 140/80.  March 1985 clinical notes show blood pressure of 110/80.  In May and June 1986, during several clinical visits for allergy complaints, the Veteran's blood pressure was noted as 108/60, 110/68 and 120/70.  At the time the Veteran was treated in relation to his right testicular pain, blood pressure was recorded as 160/80.

At the May 2012 Board hearing, the Veteran suggested that he was placed on hypertension medication in March 1990, essentially immediately following his separation from active service.  See 2012 hearing transcript at page 15.  At the 2017 hearing, he reported elevated blood pressure being noted immediately after service when he was applying for a job.  See 2017 hearing transcript at page 30.  There is no evidence of this within the claims file.  The Veteran was given the opportunity to provide information and authorize VA to assist him in this regard, but he did not.  See June 2014 letter to the Veteran.  

The claims file does include the report of a March 1991 VA general medical examination.  His blood pressure at the time was 130/82.  There is no indication of a hypertension diagnosis or any history of hypertension in this report and no suggestion that he was on anti-hypertensive medication.  An elevated blood pressure reading is recorded in a May 1991 VA treatment record, which shows blood pressure at 162/76 during a hearing examination.  There was no further testing or indication of hypertension at that time. 

A January 1998 treatment note shows blood pressure readings of 154/104 and 152/100.  The Veteran was noted to have elevated blood pressure and the plan was initiated to do blood pressure checks and keep a journal.  In April 1998, the Veteran was noted to have hypertension.  His blood pressure was 148/96 at that visit.  In October 1998, hypertension was again noted in his list of diagnoses and it was noted as poorly controlled at that time.  VA clinical records show a past medical history of hypertension noted in April 1999 and December 1999.  A December 1999 VA medical management note shows the Veteran's hypertension noted as a new diagnosis.  Plendil was added to HCTZ for his medications and a low salt diet was recommended.  Hypertension is shown in the medical records ever since.  

Thus, the Veteran had more than one indication of elevated blood pressure readings during service, as well as one in May 1991, which is more than one year following his March 1990 separation from service.  Then, high blood pressure is shown in early 1998 with a noted diagnosis by April 1998 and existing since.  The Board remanded this issue in May 2013, in order to obtain an opinion as to whether the current hypertension is causally connected to his active service.

The Veteran was afforded the VA examination in August 2014.  The examiner noted the existence of hypertension and noted the date of diagnosis as January 1998.  The examiner recorded the Veteran's report of an onset of hypertension in 1983, with a notation that he was not placed on medication at that time and was not placed on medication until after his March 1990 separation from service.  The examiner accurately reported the Veteran's in-service high blood pressure readings, but noted that there is no indication of a hypertension diagnosis within the service treatment records.  The examiner noted that there is no indication of multi-day serial blood pressure readings during the Veteran's active service.  The examiner also noted the lack of evidence of hypertension or anti-hypertensive medication at the time of the August 1991 VA examination.  The examiner noted the first documented incident of hypertension to be the January 1998 blood pressure readings.  The examiner noted the prescription of anti-hypertensive medication (HCTZ) at that time.  Thus, the examiner concluded the initial onset of hypertension to have been in January 1998, nearly eight years following the Veteran's separation from service, and concluded that it was less likely than not incurred in the Veteran's active service.

The Veteran has provided no other medical evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that he has hypertension that is related to his active service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  The Veteran, while sincere in his belief, is simply not competent to find that hypertension existed at any particular point in time, or that it is causally connected to his active service.  Moreover, even if elevated blood pressure was shown immediately following the Veteran's separation from service as he has indicated, the Veteran is not competent to report this as the onset of hypertension.  The VA examiner in this case indeed recognized several isolated reports of elevated blood pressure readings, but found the onset of the hypertension to be in 1998.  The examiner is competent to render such a conclusion; the Veteran is not.

As a final matter, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests a chronic disease, such as hypertension, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As the VA examiner found the initial manifestation of hypertension to have been in 1998, the competent medical evidence of record does not support a finding that the Veteran's hypertension manifested within one year of his 1990 separation from active service.  Thus, service connection on a presumptive basis is not warranted.

Accordingly, this claim must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.

Respiratory Disorder

The Veteran contends that he has a current respiratory disorder, which he believes is causally connected to bronchitis he experienced during his active service.  The Board indeed recognizes in-service treatment of bronchitis.  In January 1982, the Veteran sought care for throat pain, difficulty swallowing, bilateral ear pain and a productive cough.  He was assessed as having an upper respiratory infection.  An April 1983 Emergency Department record shows the Veteran reported for a cough over the prior one and one half weeks.  Upper respiratory infection was indicated.  Later the same month a treatment note from the U.S. Air Force Hospital at Robins Air Force Base in Georgia indicates resolving bronchitis.  In May 1983, the Veteran was seen due to symptoms including coughing and pain in his lower abdomen when coughing.  He reported vomiting every time he eats and losing twelve pounds over the prior three months.  This treatment was at Fort Knox, Kentucky.  Another treatment record within the STRs notes treatment at the U.S. Air Force Hospital at Robins Air Force Base in Georgia and again shows resolving bronchitis.  In August 1985, the Veteran sought treatment for symptoms which were deemed indicative of a mild upper respiratory infection.  Before determining any nexus between current symptoms and the Veteran's bronchitis in service, the Board must assess whether a respiratory disorder has existed during the pendency of this claim.

In February 2009, a history of shortness of breath was noted and diagnostic testing was ordered to rule out lung disease.  The February 2009 CT scan of the thorax revealed a vague area of ground glass nodularity along the posterior margin of the left upper lobe.  The radiologist noted that this is likely related to infectious or inflammatory process, but an underlying malignancy could not be excluded.  Follow up examination occurred in April 2009 and the vague left upper lobe ground glass opacity was again noted, and no additional findings were made related to the lungs.  August 2009 CT scan of the chest yielded the same results. 

The Veteran was afforded a VA examination as to his respiratory claim in August 2014.  This examiner stated that the Veteran does not now have, nor has he ever had a respiratory disability.  The examiner confirmed the in-service occurrence of bronchitis with weight loss, as well as the post service CT scans showing ground glass opacity.  The Veteran claimed that he had a spot on his lungs three years prior for which he received radiation after which the spot went away.  The Board sees no indication of such in the record and the VA examiner indeed confirmed that there is no indication in the VA treatment records of any radiation treatment for a lung condition.  The examiner also confirmed that the lesion shown with the ground glass opacity appears to have regressed without any treatment.  June and December 2011 VA chest x-ray and CT scan revealed that there were no focal parenchymal opacities and the area of ground glass opacity had diminished in size, with an indication that this was most probably secondary to a remote episode of inflammation.  The only current symptoms reported by the Veteran were intermittent shortness of breath with exertion, such as walking up the stairs.  The Veteran denied the presence of any sort of cough.  Pulmonary function tests (PFTs) at the time of the VA examination yielded normal results.  Based upon all of these factors, the examiner concluded that there was no evidence of a chronic respiratory condition.  The examiner noted the Veteran's height and weight and found that any current shortness of breath was likely due to obesity and general deconditioning.  

To the extent that the 2009 ground glass opacity is indicative of a disability during the pendency of this claim, the VA examiner noted that there was absolutely no evidence of this prior to 2009, twenty-six years following the Veteran's separation from service.  The examiner pointed to normal chest x-rays within the record in November 1999, January 2000 and September 2007, and concluded that because the Veteran had several normal chest x-rays between his in-service bronchitis and the abnormal CT scan in 2009, it is less likely than not that the inflammation found in 2009 was related to the in-service treatment for bronchitis.

The Board recognizes the Veteran's suggestion at his May 2012 hearing that he may have been exposed to asbestos in service.  See 2012 hearing transcript at page 25.  However, given the lack of diagnosis of a respiratory disability, the Board finds no need to further develop this aspect of the Veteran's claim, as there is no indication in the record of an asbestos-related respiratory disorder.

The Veteran has provided no other medical evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that he has a current respiratory disorder that is related to his active service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning diagnosis or causation of a respiratory disorder, as this require medical expertise.  The Veteran, while sincere in his belief, is simply not competent to assess the nature of a respiratory disorder based upon symptoms such as shortness of breath.  He is certainly competent to report his experience of symptoms such as shortness of breath, but he is not competent to render a diagnosis based upon those symptoms.  

In sum, the competent medical evidence of record does not reveal a diagnosis of a respiratory disability during the pendency of this claim, other than possibly the 2009 showing of ground glass opacity on his lung, which has been deemed by a competent medical professional to not be causally connected to the Veteran's in-service bronchitis.  Thus, the criteria for service connection in this case are not met.  Accordingly, this claim must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Entitlement to an increased rating for left ear hearing loss, currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable rating for atrophy of the right testicle with a history of epididymitis is denied.

Entitlement to a rate of special monthly compensation (SMC) in excess of the (k) rate, as the result of both the loss of use of a creative organ and deafness in the left ear, is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disorder is denied.


REMAND

The Veteran's claims for service connection for a bilateral eye disorder, a sinus disorder, a skin disorder, urinary tract infections, an acquired psychiatric disorder, and erectile dysfunction require additional development prior to final adjudication.



Bilateral Eye Disorder

The Veteran claims to have a current eye disorder, to include a loss of visual acuity, which he believes initially manifested during his active service.  The Veteran's STRs include a February 1982 report from the Moncrief Army Hospital Emergency Room following trauma to the eye two days prior when he was hit in the eye with a basketball.  Redness and watery discharge had occurred since the incident.  The Veteran denied any problem with his vision.  There is one indication of follow up treatment of the left eye for pain after being struck in the eye with a basketball.  The incident had occurred six days prior to this report and at the time of the examination, the Veteran's eye was red with swelling in the upper lid and sensitivity to light.  Soft tissue trauma was indicated and the Veteran was to treat with moist heat compresses and return to the clinic as needed.

Following active service, VA clinical records show the Veteran sought treatment for pain in both eyes in December 1999.  At this time, the Veteran reported that this is not a new condition and that he has had difficulty with it since he was on active duty.  He confirmed that he had never sought treatment before.

At his May 2012 hearing, the Veteran reported experiencing swelling in his eyes during his active service, with drainage.  See 2012 hearing transcript at page 20.  He reported being unable to see well with bright light, thus unable to drive at night.  Id.  The Veteran also confirmed that he had no eye injury prior to service.  Id. at page 21.  At the January 2017 hearing, the Veteran again reported being sensitive to light.  See 2017 hearing transcript at page 34.

The Veteran has not been afforded a VA examination to determine the nature and possible cause for his claimed bilateral eye disorder.  An examination and opinion such as this is needed in order to decide this claim.  Thus, remand is required.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




Sinus Condition

The Veteran has claimed service connection for a sinus condition.  The Veteran's August 1981 entrance examination and report of medical history are without any indication of a history of sinus or allergy problems.  As noted in the decision, above, the Veteran experienced bronchitis and upper respiratory infections during his service.  Further, in May 1986, the Veteran reported being uncertain of known allergies, but thought he was possibly allergic to pollen.  In June 1986, the Veteran sought treatment for irritation in his eyes for three weeks, a runny notes, right eye soreness, sneezing, and congestion.  The clinician noted him to have allergies.  The Veteran was treated for a head cold in June 1987.  The Veteran claims to still have sinus problems and he contends they initially manifested during his active service.

The Veteran has not been afforded a VA examination to determine the nature and possible cause for his claimed sinus problems.  Given the in-service symptoms and current claims, an examination and opinion such as this is needed in order to decide this claim.  Thus, remand is required.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Skin Disorder

The Veteran claims to have a current skin disorder, particularly on his upper extremities, which he contends initially manifested during his active service.  The Veteran's STRs include treatment in August 1982 for a wart on the Veteran's left first digit, treated with liquid nitrogen.  A September 1982 follow up treatment shows a blister had formed under the wart after spraying.  In September and October 1982, STRs show treatment for returning hypopigmentation with an assessment of verruca.  At his May 2012 hearing, the Veteran reported he still has a scar on his left hand.  See 2012 hearing transcript at page 28.  At his January 2017, the Veteran suggested he gets bumps on his arm, which he treats with a cream.  See 2017 hearing transcript at page 16.

The Veteran has not been afforded a VA examination to determine the nature of any skin disorder present and, if present, the possible causes.  Given the in-service symptoms and current claims, an examination and opinion such as this is needed in order to decide this claim.  Thus, remand is required.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Urinary Tract Infections

The Veteran claims to suffer from chronic urinary tract infections (UTIs), which he believes are due to his service-connected right testicle atrophy.  At the January 2017 Board hearing, the Veteran reported experiencing UTIs two times per year.  See hearing transcript at page 4.  He reported that he seeks treatment from the Montgomery VA Medical Center for these twice per year.  Id. at page 8.  At the time of his December 2010 genitourinary examination, UTIs approximately one time per year was reported.  At no time, however, has the Veteran been afforded a VA examination to determine the nature and possible causes for his claimed UTIs, to include whether they are caused by or aggravated his service-connected right testicle atrophy.  An examination and opinion such as this is needed in order to decide this claim.  Thus, remand is required.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Acquired Psychiatric Disorder

In November 2008, the Veteran was diagnosed by a VA physician in the mental health clinic as having depressive disorder, not otherwise specified, with a past history of major depression.  The Veteran claimed to have not been in combat during his service "but has seen body pieces of US team in 1986 bombings of Grenada which is stressful to him and reports nightmares related to it."  The Board is unclear whether the Veteran was referring to the October 1983 bombing in Grenada.  The Board is also unclear as to when and where the Veteran was stationed during his active service.  The Veteran's service personnel records (SPRs) are not a part of the record before the Board.  On remand, the RO should obtain the Veteran's complete SPRs and associate them with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016). 

The record shows the Veteran was under the care of a VA psychiatrist in April 2014.  In a statement received in August 2014, the Veteran reported that his depression began while hospitalized during active service at Fort Knox.  The Veteran referenced both his hearing loss and his right testicle disability when discussing his depression.  In a September 2014 statement, the Veteran's representative raised the matter of depression secondary to the Veteran's service-connected right testicle atrophy.  In a separate September 2014 statement, the representative raised the issue of posttraumatic stress disorder, noting clinical diagnoses of the disorder found in VA treatment records.  In August 2014 and again in September 2014, the Veteran suggested that he initially began treating for his depression in 1998.

The Veteran was afforded a VA examination in September 2014, at which time the examiner recognized the presence of an adjustment disorder with mixed features of anxiety and depressed mood.  The examiner summarized the Veteran's treatment history dating back to alcohol treatment in 1998 and various periods of psychiatric treatment since.  The examiner then concluded that the Veteran has an adjustment disorder with anxiety and depression due to various life circumstances and then concluded that it is less likely than not that his adjustment disorder with anxiety and depression are related to his service-connected right testicle atrophy.  The examiner provided no rationale for this opinion, and gave no opinion as to whether any current psychiatric disorder is aggravated by the right testicle disorder.  The examiner also did not discuss PTSD or the likelihood that any psychiatric disorder may be due to the event in service that caused the right testicle injury and subsequent atrophy.  Further, the examiner made no mention of whether the Veteran's psychiatric disorder is proximately due to or aggravated by the Veteran's service-connected left ear deafness.  For these reasons, the Board finds the examiner's opinion at least partially inadequate as all pertinent questions were not answered.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, while the Board sincerely regrets the additional delay, the issue must be remanded for an adequate examination to assess all claimed psychiatric disorders, including PTSD, and to obtain an adequate opinion on the causal connection between any psychiatric disorder present and the Veteran's service-connected disabilities.

Erectile Dysfunction

In May 2013, the Board remanded the matter of entitlement to service connection for erectile dysfunction in order for the RO to respond to the Veteran's notice of disagreement by providing him with a statement of the case (SOC) on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Following the Board's remand, a December 2014 SOC was issued on three other claims; however, this SOC did not include the erectile dysfunction claim.  A December 2014 supplemental statement of the case (SSOC) was issued for several claims.  The list of claims included the recharacterized claim of "Evaluation for atrophy, right testicle with history of epididymitis and erectile dysfunction, currently 0 percent disabling."  It is unclear why this issue was recharacterized to include erectile dysfunction.  The most recent rating codesheet in the file, dated in August 2013, does not show the atrophy, right testicle, as being considered with erectile dysfunction.  Moreover, the December 2014 SSOC lists the issue in the numbered issues, but the narrative portion of the SSOC does not include any discussion of the right testicle issue.  Thus, erectile dysfunction certainly cannot be considered as having been readjudicated with an SOC and an allowance of time for the Veteran to respond with a substantive appeal.  To date, an SOC has not been issued in relation to the Veteran's erectile dysfunction claim.  The Board's remand directives in this regard were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Records

Finally, the Veteran's VA treatment records are of record dated through February 1, 2016.  On remand, relevant, ongoing records should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2016).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete SPRs and associate them with the record before the Board.

2.  Obtain and associate with the record all post-February 1, 2016 VA treatment records related to the Veteran's claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination to assess the nature of any current skin disorder present during the pendency of this claim, and to determine whether any such disorder is causally connected to the Veteran's active service.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

If a current skin disorder is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) related to the Veteran's military service, to include the various symptoms reported in the Veteran's STRs, summarized in the narrative portion of this remand, above.  The examiner must consider the Veteran's various statements both in writing at his Board hearings.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  Afford the Veteran a VA examination to assess the nature of any current sinus disorder present during the pendency of this claim, and to determine whether any such disorder is causally connected to the Veteran's active service.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

If a current sinus disorder is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) related to the Veteran's military service, to include the various symptoms reported in the Veteran's STRs, including allergies, upper respiratory infections and bronchitis.  The examiner must consider the Veteran's various statements both in writing at his Board hearings.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

5.  Afford the Veteran a VA examination to assess the nature of any current eye disorder, to include loss of visual acuity, present during the pendency of this claim, and to determine whether any such disorder is causally connected to the Veteran's active service.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

If a current eye disorder is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any eye disorder present at any time during the pendency of this claim is related to the Veteran's military service, to include the 1982 eye trauma and the light sensitivity, pain and other symptoms reported as experienced since.  The examiner must consider the Veteran's various statements both in writing at his Board hearings.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

6.  Afford the Veteran a VA examination to assess the nature of any current disorder manifested by urinary tract infections, and to determine whether any such disorder is causally connected to the Veteran's active service or to his service-connected right testicle atrophy.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any urinary tract infections present at any time during the pendency of this claim are related to the Veteran's military service, to include related to the in-service incident that caused his eventual right testicle atrophy.

The examiner should also render an opinion as to whether any urinary tract infections present at any time during the pendency of this claim were caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected right testicle atrophy.  The examiner must consider the Veteran's various statements both in writing at his Board hearings.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

7.  Afford the Veteran a VA psychiatric examination to assess the nature of any psychiatric disorder present, to include PTSD, depression and anxiety, and to determine whether any such disorder is causally connected to the Veteran's active service or to his service-connected right testicle atrophy and left ear deafness.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

The examiner should state the nature of any psychiatric disorder present, to include adjustment disorder, depression, anxiety and/or PTSD.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any psychiatric disorder present at any time during the pendency of this claim is related to the Veteran's military service, to include related to the in-service incident that caused his eventual right testicle atrophy.

The examiner should also render an opinion as to whether any psychiatric disorder present at any time during the pendency of this claim was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities, to include the right testicle atrophy and the left ear deafness.  The examiner must consider the Veteran's various statements both in writing at his Board hearings as to the impact both of these disabilities has had on his mental and emotional state.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

8.  Issue an SOC to the Veteran addressing the issue of entitlement to service connection for erectile dysfunction, to include as secondary to the service connected atrophy, right testicle with history of epididymitis.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

9.  After completing the above, and any development as may be indicated as a consequence of the action taken in response to the preceding remand directives, the issues on appeal should be readjudicated.  If any issue remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


